     Case: 5:17-cv-00472-CAB Doc #: 134 Filed: 04/03/19 1 of 3. PageID #: 2626




                             IN THE UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION


 CARMELO TREVISO, Individually and
 on Behalf of All Others Similarly Situated,
                                                          CASE NO. 5:17-CV-00472
                   Plaintiffs,

          vs.                                             JUDGE CHRISTOPHER A. BOYKO

 NATIONAL FOOTBALL LEAGUE, et al.,

                   Defendants.

     DEFENDANT NATIONAL FOOTBALL MUSEUM, INC. dba PRO
     FOOTBALL HALL OF FAME’S MOTION FOR LEAVE TO FILE
  SUPPLEMENTAL MEMORANDUM IN OPPOSITION TO PLAINTIFF’S
       RENEWED MOTION FOR CLASS CERTIFICATION AND
         APPOINTMENT OF CLASS COUNSEL, INSTANTER
                 Defendant, National Football Museum, Inc. dba Pro Football Hall of Fame

(“Defendant”), hereby provides notice of its filing of this Motion for Leave to File Supplemental

Memorandum in Opposition to Plaintiff’s Motion for Class Certification and Appointment of Class

Counsel, Instanter.

                 For cause, Defendant respectfully seeks leave to file a supplemental memorandum,

instanter, due to new and pertinent evidence that was recently discovered on or around March 25,

2019. More specifically, Defendant must supplement its memorandum in opposition to present to

02278848-1 / 00263.19-0001
    Case: 5:17-cv-00472-CAB Doc #: 134 Filed: 04/03/19 2 of 3. PageID #: 2627



the Court new evidence pertaining to the inadequacy and potential legal and financial burdens of

Plaintiff’s proposed class counsel, Eagan Avenatti, LLP and Attorney Michael Avenatti. For further

support and explanation, a memorandum in support is attached hereto and incorporated herein.

                                             Respectfully submitted,


                                             /s/ Scott M. Zurakowski
                                             Scott M. Zurakowski (0069040),
                                             Aletha M. Carver (0059157),
                                             Joseph J. Pasquarella (0087709),
                                             James M. Williams (0087806),
                                             Amanda M. Connelly (0096835), of
                                             KRUGLIAK, WILKINS, GRIFFITHS
                                               & DOUGHERTY CO., L.P.A.
                                             4775 Munson Street, N.W./P.O. Box 36963
                                             Canton, Ohio 44735-6963
                                             Phone: (330) 497-0700/Fax: (330) 497-4020
                                             Email: szurakowski@kwgd.com,
                                             acarver@kwgd.com, jpasquarella@kwgd.com,
                                             jwilliams@kwgd.com, aconnelly@kwgd.com
                                             ATTORNEYS FOR DEFENDANT NATIONAL
                                             FOOTBALL MUSEUM, INC., DBA PRO
                                             FOOTBALL HALL OF FAME




                                                    02278848-1 / 00263.19-0001                   2
    Case: 5:17-cv-00472-CAB Doc #: 134 Filed: 04/03/19 3 of 3. PageID #: 2628



                                  CERTIFICATE OF SERVICE

               I hereby certify that on the 3rd day of April 2019, a copy of the foregoing was filed

electronically. Notice of this filing will be sent to all parties by operation of the Court’s electronic

filing system. Parties may access this filing through the Court’s system.



                                               /s/ Scott M. Zurakowski
                                               Scott M. Zurakowski (0069040)
                                               KRUGLIAK, WILKINS, GRIFFITHS
                                                 & DOUGHERTY CO., L.P.A.
                                               ATTORNEYS FOR DEFENDANT NATIONAL
                                               FOOTBALL MUSEUM, INC., DBA PRO
                                               FOOTBALL HALL OF FAME




                                                       02278848-1 / 00263.19-0001                      3
